                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


KAYLEEN M. HARMEL, an individual;

                     Plaintiff,                                 8:18CV401

       vs.
                                                             MEMORANDUM
TERRY HUGHES TREE SERVICE, INC.,                              AND ORDER
a Nebraska Corporation;

                     Defendant.


      This matter is before the Court on the Motion to Strike, ECF No. 7, filed by

Defendant Terry Hughes Tree Service, Inc. (THTS). For the reasons stated below, the

Motion will be granted.

                                    BACKGROUND

      Plaintiff Kayleen Harmel brought this action against THTS for age discrimination

and retaliation under the Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 623,

the Nebraska Age Discrimination in Employment Act (NADEA); Neb. Rev. Stat. § 48-

1004; and the Nebraska Fair Employment Practices Act (NFEPA), Neb. Rev. Stat. § 48-

1114. Compl., ECF No. 1. In her request for relief, Harmel listed “[p]unitive damages for

THTS’s knowing violation of federal discrimination laws.” Id. at Page ID 6. THTS filed

the pending Motion to Strike under Federal Rule of Civil Procedure 12(f) arguing Harmel’s

request for punitive damages should be stricken because such damages are not

recoverable under the ADEA, the NADEA, or the NFEPA. Harmel did not respond to

THTS’s Motion.

                                     DISCUSSION
      Under Rule 12(f), “[t]he court may strike from a pleading an insufficient defense or

any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).

“Judges enjoy liberal discretion to strike pleadings under Rule 12(f).” BJC Health Sys. v.

Columbia Cas. Co., 478 F.3d 908, 917 (8th Cir. 2007).

      Because Harmel cannot recover punitive damages under Nebraska law, O’Brien

v. Cessna Aircraft Co., 903 N.W.2d 432, 458 (Neb. 2017) (citing Neb. Const. art. VII, §

5), the Court must determine whether punitive damages are recoverable under the ADEA.

If not, the Court will strike Harmel’s request for punitive damages from the Complaint.

See BJC Health Sys., 478 F.3d at 917.

      Section 626(b) of the ADEA provides, in relevant part, that

      [t]he provisions of this chapter shall be enforced in accordance with the . . .
      remedies . . . provided in sections 211(b), 216 (except for subsection (a)
      thereof), and 217 of this title, and subsection (c) of this section. Any act
      prohibited under section 623 of this title shall be deemed to be a prohibited
      act under section 215 of this title. Amounts owing to a person as a result of
      a violation of this chapter shall be deemed to be unpaid minimum wages or
      unpaid overtime compensation for purposes of sections 216 and 217 of this
      title: Provided, That liquidated damages shall be payable only in cases of
      willful violations of this chapter. In any action brought to enforce this chapter
      the court shall have jurisdiction to grant such legal or equitable relief as may
      be appropriate to effectuate the purposes of this chapter, including without
      limitation judgments compelling employment, reinstatement or promotion,
      or enforcing the liability for amounts deemed to be unpaid minimum wages
      or unpaid overtime compensation under this section.

      29 U.S.C. § 626(b) (emphasis in original). The Eighth Circuit has explained that §

626(b) “contains two tiers of liability.   It awards compensatory damages when an

employer violates the [ADEA] and liquidated damages when that violation is willful.”

Spencer v. Stuart Hall Co., Inc., 173 F.3d 1124, 1129 (8th Cir. 1999). “Liquidated

damages serve as a deterrent to willful violations of the [ADEA], and while there is an


                                             2
aspect to such damages that is punitive in nature, they are not the equivalent of punitive

damages.” Williams v. Valentec Kisco, Inc., 964 F.2d 723, 729 (8th Cir. 1992) (internal

citations omitted); see also Newhouse v. McCormick & Co., Inc., 110 F.3d 635, 640 (8th

Cir. 1997) (quoting Wiehoff v. GTE Directories Corp., 61 F.3d 588, 593 (8th Cir. 1995)

(“Liquidated damages amount to a punitive double recovery, ‘intended to deter willful

conduct.’”)). “Punitive damages are not recoverable under the ADEA.” Williams, 964

F.2d at 729 (citing 29 U.S.C. § 621-34).1

        Based on the foregoing Eighth Circuit precedent, the Court finds that Harmel

cannot recover punitive damages under the ADEA. Id. She may seek compensatory and

liquidated damages, which are expressly provided for in § 626(b).2 Spencer, 173 F.3d at

1129. Accordingly,

        IT IS ORDERED:

        1.      The Motion to Strike, ECF No. 7, filed by Defendant Terry Hughes Tree
                Service, Inc., is granted; and

        2.      The request for punitive damages in Plaintiff Kayleen Harmel’s Complaint
                is stricken.

        Dated this 13th day of December, 2018.

                                                        BY THE COURT:

                                                        s/Laurie Smith Camp
                                                        Senior United States District Judge


        1 In Lenius v. Deere & Co., the Northern District of Iowa addressed the argument that the Eighth
Circuit’s determination in Williams—that punitive damages are not recoverable under the ADEA—is
distinguishable in retaliation cases. 924 F. Supp. 2d 1005 (N.D. Iowa 2013). The court ultimately
“conclude[d] that . . . punitive damages are not recoverable under the ADEA, whether the claim is one of
discrimination or retaliation.” Id. at 1011. Regardless, Harmel failed to make this argument or otherwise
respond to THTS’s Motion.
        2
        The Court will not require Harmel to amend her Complaint to seek compensatory and liquidated
damages under § 626(b).

                                                   3
